Citation Nr: 1743917	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic urinary tract infections (UTI), to include as secondary to service connected benign prostatic hyperplasia (BPH) with lower urinary tract symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1986 to September 1994, and November 1996 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with his substantive appeal, the Veteran requested a Travel Board or videoconference hearing before a Veterans Law Judge (VLJ).  Such hearing was scheduled to take place in June 2013.  Appropriate notice of the hearing was sent to the Veteran as well as his representative.  The Veteran did not appear for the hearing or request to reschedule his hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

In June 2016, the Board remanded the claim for additional development.


FINDING OF FACT

There is no competent evidence relating any diagnosed chronic UTIs to service or to service connected BPH.


CONCLUSION OF LAW

The criteria for service connection for chronic URIs, to include as secondary to service connected BPH, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.655 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserted that he had UTI during military service and that he continues to have recurrent UTI problems.

A November 2008 letter from the Veteran's private urologist noted that the Veteran reported experiencing recurrent UTIs in the past.  The urologist summarized that the Veteran likely has primary bladder neck obstruction with a chronically shy bladder.  The urologist confirmed a markedly elevated post void residual urine volume along with a poor flow rate and pattern, but the Veteran declined surgical intervention.

Service treatment records include a December 2008 medical examination report which noted normal genitourinary function while the Veteran's December 2008 medical history noted frequent or painful urination, and blood in the Veteran's urine.

During a VA examination in February 2009, the Veteran reported having no history of repetitive UTI, obstructive voiding, abnormal flow, or urinary frequency.  The genitourinary examination was found to be normal.

During a March 2009 VA examination, the Veteran reported suffering recurrent UTI once every six weeks and stated he takes pyridium.  The examiner diagnosed the Veteran with chronic recurrent UTI which was treated with medication but did not require hospitalization.

The Veteran was afforded another VA examination in October 2009.  The Veteran this time reported no recurrent UTI, no hospitalization for UTI in the past year, and was diagnosed with benign prostatic hyperplasia (BPH) with lower urinary tract symptoms.

In his October 2012 substantive appeal, the Veteran asserted that he has been treated for chronic urinary infections and that he continued to experience these types of infections.  

In an August 2013 informal hearing presentation, the Veteran, through is representative, asserted that he had urinary tract infects during military service and that he continues to have genitourinary problems.  

In compliance with the January 2014 and June 2016 Board remands, the VA made multiple attempts to schedule the Veteran for another VA examination to determine whether or not his UTI was related to service or to his service connected BPH with lower urinary tract symptoms.  The Veteran failed to appear for numerous VA examinations that were scheduled pursuant to the Board's remand instructions.  IN this regard, the VA sent a letter to the Veteran's address of record and made multiple attempts via telephone to contact the Veteran, but was unable to do so.

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326 (a) (2016). When entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655 (2016).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination, therefore the claim shall be decided based on the evidence of record.

There is no medical opinion of record to support either of the Veteran's service connection claims.  His failure to cooperate in attending the examinations has left the record devoid of any competent opinion whether he has chronic UTIs related to service or a service connected disability.  38 C.F.R. § 3.655 (b) (2016). While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a UTI.  

In this case, service treatment records are negative for findings or diagnosis of chronic UTIs.  While the Veteran had indicated in December 2008 that he had frequent or painful urination, and blood in the urine, there was no diagnosis or any suggestion that such findings were consistent with a finding of chronic UTIs.  

Further, the evidence shows that the Veteran denied recurrent UTI during his February 2009 examination, but only a month later reported suffering recurrent UTI once every six weeks.  Seven months later the Veteran again denied recurrent UTI.  The Board finds the inconsistencies in the examination reports to be compelling and finds that the Veteran lacks credibility as to having continuous UTI.  

Significantly, there is no medical opinion evidence relating any UTI to service or a service-connected disability.  The Veteran failed to report for several scheduled VA examinations and no other private or VA medical opinion evidence has been submitted in support of the claim that shows that there is a current diagnosis of UTIs which is shown to be at least as likely as not related to service or a service connected disability.

While the Veteran contended that the has experienced recurrent UTIs in the past including during military service, the Board finds for the reasons above that his assertions lack credibility.  

As the Veteran failed to report for any of the numerous VA examinations that were scheduled on his behalf, the Board must rely on the evidence of record.  38 C.F.R. § 3.655 (2016).  There is no medical evidence of record, VA or private, showing that the Veteran has chronic UTIs related to his military service or to a service connected disability.  Additionally, neither the Veteran nor his representative has alluded to the existence of any such evidence.  Also, the record fails to demonstrate credible evidence of a continuity of symptomatology.  Thus, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim for service connection for chronic UTIs, on a direct and a secondary basis, is denied.  38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) .









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic UTIs, to include as secondary to service connected BPH with lower urinary tract symptoms, is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


